UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) October 30, 2013 ETERNITY HEALTHCARE INC. (Exact name of registrant as specified in its charter) Nevada 000-53376 75-3268426 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer IdentificationNo.) 8755 Ash Street, Suite 1, Vancouver, British Columbia V6P 6T3 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (855) 324-1110 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 7.01 Regulation FD Disclosure On October 30, 2013, Eternity Healthcare Inc. (the “Company”) announced that it has reached an agreement with Phoenix-based Global Medical Equipment of America (GMEA) pursuant to which GMEA will acquire 100% of the Company through a share exchange agreement. The Company will issue to GMEA, and all of the shareholders of GMEA, approximately 40,000,000 of its shares in exchange for all of the shares of GMEA and all of their shareholders. These new shares will be issued by the Company at the time of the transaction. The share exchange agreement is expected to complete in the first quarter of 2014.As part of the transaction the Company’s head office shall be moved from Vancouver, Canada to Phoenix, Arizona where it will become sequestered under the existing management of GMEA. The current president and chief executive officer of GMEA, Mr. Harold Halman, shall take the position as the president and chief executive officer of Eternity Healthcare Inc. and Dr. Hassan Salari will serve the Company as executive chairman. Item 9.01 Exhibits News Release dated October 30, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ETERNITY HEALTHCARE INC. /s/ Hassan Salari Hassan Salari President and Director Date: October 30, 2013
